Per Curiam:
The appellant is the son of Rebecca J. Harbison, deceased, whose estate was before the Orphans’ Court for distribution. He presented before the auditor a note purporting to be signed by his mother for one thousand four hundred dollars, dated January 3, 1889, payable to his own order, ninety days after the death of the maker. The allowance of this claim was resisted on behalf of the estate upon the ground that the note was a forgery. The auditor found that it was a forgery, in which he was sustained by the court below.
The appellant did not demand an issue, but submitted this question of fact to the auditor. As he has made his bed, so must he lie, unless there was not evidence sufficient to submit, and to fairly sustain the auditor’s finding. Of this the appellant has failed to satisfy us. There was ample to justify the conclusion arrived at by the auditor. It was urged, however, that he admitted certain incompetent testimony, and that the decree should be reversed for this reason. It is not a ground of reversal that an auditor in the Orphans’ Court has received incompetent testimony, unless it also appears that he was influenced by it, or that it might and ought to have led to a different result. If we throw out of the case all the testimony alleged to be incompetent, there is abundance left to sustain the auditor’s findings. It is not needed, therefore, that we discuss the seventh and eighth specifications, which allege error in the rulings of the auditor and the court below on the admission of evidence.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.